To entitle the plaintiff to recover, he must prove a direct and unqualified admission of a previous subsisting debt which the defendant was liable and willing to pay. Ventris v. Shaw, 14 N.H. 422. If the evidence shows an undertaking to pay, it was to pay as soon as the defendant should be in funds. His promise was not contingent upon the death of his mother, but that event was one occasion when he expected to be in funds. There was no evidence that the defendant subsequently had money from which he might have settled this claim. The promise was, to "settle when he should get the money." The motion for a nonsuit should have been granted. Exter Bank v. Sullivan, 6 N.H. 124, 132, 135, 136; Butterfield v. Jacobs, 15 N.H. 140; Weare v. Chase, 58 N.H. 225; Dodge v. Leavitt, ante 245; 3 Par. Cont. 70.
Exceptions sustained.
FOSTER, J., did not sit: the others concurred.